ORDER

PER CURIAM:
AND NOW, this 13th day of March, 1995, on certification by the Disciplinary Board that the respondent, VLADIMIR N. ZDROK, who was suspended by Order of this Court dated August 1, 1994, for a period of six (6) months, has filed a verified statement showing compliance with all the terms and conditions of the Order of suspension and Rule 217, Pa.R.D.E., *66and there being no other outstanding order of suspension or disbarment, VLADIMIR N. ZDROK is hereby reinstated to active status, effective immediately.
MONTEMURO, J., is sitting by designation.